Response to Arguments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 12/09/2020, and amendment to claims and the specification, filed on 03/09/2021, have been entered and made of record.  

In light of Applicant’s amendment of the claims to explicitly recite the structures responsible to perform the functional elements of the claims, Examiner agrees with Applicant that Claims are no longer to be interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on March 9, 2021.  Applicant’s arguments presented on Pages 7 and 8 with respect to rejections of record under 35 U.S.C. 101 and under 35 U.S.C. 102(a)(1), are found persuasive.  Accordingly, Claims 1-18 are allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Gan et al. (US 2019/0369240).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIAMAK HARANDI/
Primary Examiner, Art Unit 2666